Citation Nr: 1127849	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  05-32 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine disability to include spondylosis with arthritic changes.

3.  Entitlement to service connection for a lumbar spine disability to include degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran had active service from July 1969 until July 1971, including service in Vietnam from December 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefits sought.  

In February 2008 the Board remanded the case to the RO for further development.	

On appeal, the RO has adjudicated the Veteran's appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder of depression.  In a January 2010 rating decision, the RO separately denied a claim for an acquired psychiatric disorder of PTSD.  The Veteran did not appeal from that decision.  Nevertheless, a claim for a specific psychiatric disability encompasses a claim in general for any psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection specifically for a psychiatric disability of PTSD encompass claims for service connection for all psychiatric disabilities; an appellant generally is not competent to diagnose his mental condition, he is only competent to identify and explain the symptoms that he observes and experiences).  Thus the Veteran's claim on appeal encompasses a claim for an acquired psychiatric disorder to include depression and PTSD.


FINDINGS OF FACT

1.  The Veteran's PTSD had its onset in service, due to stressors related to his fear of hostile military activity involving events resulting in actual or threatened death or serious injury and consistent with the places, types, and circumstances of his Vietnam service.

2.  The preponderance of the evidence shows that the Veteran's cervical spine disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

3.  The preponderance of the evidence shows that the Veteran's lumbar spine disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for establishing service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  A cervical spine disorder was not incurred in or aggravated during service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  A lumbar spine disorder was not incurred in or aggravated during service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With respect to the psychiatric disability claim, in this decision the Board grants service connection for a psychiatric disability of PTSD, which represents a complete grant of the benefits sought on appeal on that claim.  As such, no discussion of VA's duty to notify or assist is necessary regarding that claim.

With respect to the other claims on appeal, in this decision VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, both before and during the current claim on appeal, by way of a number of letters provided between December 2003 and November 2009.  These documents provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claim for service connection.  The RO has provided adequate notice of how effective dates are assigned.  The claims were subsequently readjudicated most recently in a March 2010 supplemental statement of the case.  To the extent the appellant did not receive full notice prior to the initial decision, after pertinent notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claim.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment records, records of medical treatment received privately and from VA, and the reports of VA examinations addressing the material elements of the claim.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  VA appropriately examined the medical history of the Veteran's claimed disability for compensation purposes addressing the claimed disorder.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  VA also provided the Veteran with an opportunity to present testimony on appeal at a Board hearing before a Veteran Law Judge (VLJ), which he declined.

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, including arthritis and psychosis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In deciding a claim generally, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Finally, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Acquired Psychiatric Disorder to include Depression and PTSD

The Veteran claims entitlement to service connection for an acquired psychiatric disorder to include depression and PTSD.  His claim with respect to PTSD is based on incidents during service in the Vietnam Era.  He has stated that he experienced a number of psychiatric stressors in part associated with incidents linked to his proximity to combat related activity as a combat engineer.  These included witnessing the death of a soldier who stepped on a land mine while the Veteran was part of a mission to destroy bunkers in Cambodia.  Three or four others were also killed, who apparently all worked in his unit of combat engineers.  The Veteran also witnessed other bodies.  While on one dangerous mission he lost his weapon and for awhile he was without a weapon.  He further attested that he had never experienced such devastation before.   

The record shows that the Veteran has been diagnosed as having PTSD.  In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

During the pendency of this claim, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  

Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

The amended version of 38 C.F.R. § 3.304(f)(3), however, eliminates the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).  

Service treatment records show no indications of any psychiatric complaints or treatment, or treatment for any injury conceivably associated with the Veteran's claimed stressors. 

The Veteran's DD Form 214 and other military personnel records show that he received the Vietnam Service Medal and Vietnam Campaign Medal, that he served in Vietnam from December 1969 to November 1970, and that he had a military occupational specialty of combat engineer and principal duties in Vietnam of Pioneer and Combat Construction Specialist.  

During a November 2008 VA Compensation and Pension (C&P) examination, the examiner concluded with an Axis I diagnosis of PTSD.  The examiner opined that the Veteran's PTSD was at least as likely as not (50 percent probability) caused by or a result of the Vietnam War.  In this regard the examiner discussed a number of PTSD-related symptoms of the Veteran.  

To the extent that the above opinion favoring the Veteran's claim relied in part on the Veteran's reports and other lay statement reports on file of a continuity of symptomatology since service, the Veteran is competent to attest to his observations of his psychiatric symptoms, to include attesting as to symptoms in service, and as to a continuity of symptoms after discharge.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).   The Board finds that the Veteran's statements on these matters are credible, and that they were fairly relied on in opinions given in favor of the Veteran on the matter of nexus with service.  

The examiner from the November 2008 VA examination essentially confirmed that the inservice stressors claimed by the Veteran and discussed above were adequate to support a diagnosis of PTSD and that the PTSD symptoms were related to the claimed stressors.  Moreover, the reported stressors are consistent with the circumstances of the Veteran's service.  The claimed stressors are credible and were relied on by the VA clinical staff providing the opinion as to a positive nexus.  

To the extent the Veteran's claimed stressors were related to his fear of hostile military activity involving potential events resulting in actual or threatened death or serious injury, they were consistent with the places, types, and circumstances of his service including as Combat Engineer, Pioneer and Combat Construction Specialist.  The VA examiner at the November 2008 examination sufficiently confirmed that the claimed stressors were adequate to support a diagnosis of PTSD, and that the PTSD symptoms were related to the claimed stressors.  Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record is at least in relative equipoise as to whether PTSD is related to the Veteran's service.  Thus, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

B.  Cervical and Lumbar Spine Disabilities

Service treatment records show that at the time of his May 1969 induction examination, by marking appropriate boxes on the report of medical history, he denoted that he had had pain or pressure in his chest and recurrent back pain.  He further explained that he had had inside pains throughout his chest to his back.  Regarding this, the examiner noted on that medical history report only that the Veteran claimed chest pain.  The reports of a May 1969 induction medical examination and a November 1969 medical examination both show a normal evaluation on examination for the spine and other musculoskeletal system.  

The Veteran was seen in February 1970 for complaints of low back pain present for eight days after lifting heavy things; and then seen three times in April 1970 for complaints of a stiff or wry neck that was treated with moist heat.  The service treatment records contain no subsequent or any other indications of any treatment for these complaints or for any other neck/cervical spine or lumbar spine problems.  A clinical record cover sheet showing an injury in May 1970 involving a truck accident shows no indications of any neck/cervical spine or lumbar spine injury.

VA and private treatment records on file are dated from 1995 to April 2010.  With respect to the cervical spine, a private medical record, "Disability Certificate," dated in October 1995, states that the Veteran was under that provider's care and was incapacitated from October 23, 1995.  That record contains remarks of "aggravated lumbar disc condition after doing heavy work.  Muscle spasms and radiculitis."

Treatment records in 1998 from the Mississippi Spine Clinic show that treatment providers treated the Veteran in November 1998 at an initial office evaluation for complaints of significant neck pain and pain radiating into his right shoulder for about two weeks.  The Veteran reported at that time that his symptoms were due to his pushing a piece of machinery at his job.  He reported he had no prior history of any neck trauma or significant surgery, and he was otherwise healthy.  At that time X-ray examination showed some mild degenerative changes at 6-7, otherwise it looked fairly good.  The assessment at that time was mild neck strain.  A MRI examination the following month showed a C6-7 right-sided disc herniation.  

Treatment records in 2002 from the Mississippi Spine Clinic show that providers there first treated the Veteran for low back complaints in January 2002.  A January 2002 initial office evaluation report shows that the Veteran reported complaints of significant low back pain since January 18, 2002, when he was pushing a CT scanner and pain came into his back and legs.  The report noted that a past medical history was negative.  At that time X-rays showed moderate degenerative change at L4-5 and the other levels appeared to be well-maintained.  

When seen by Robert R. Smith, M.D., in February 2003 for low back complaints, the Veteran related his lumbar spine condition to an injury on the job on January 18, 2002.  The Veteran also reported complaints of cervical pain.  He reported he had had injuries several other times, in 1993, 1995, and 1998 while working for the same company.  Other private treatment records on file dated in the early 2000s reflect that the Veteran reported that his back pain condition started no earlier than the early 1990s and was associated with injuries at work.  The condition worsened most recently after the work injury on January 18, 2002, with significant low back pain after that. 

A February 2004 VA consultation report shows that the Veteran reported complaints of low back/neck pain for the previous 10 years that worsened in January 2001 when he injured his back at work.  

At a March 2004 VA examination addressing a pension claim the Veteran reported that he worked as an assembly man until two years before, which involved bending, stooping, twisting, while pushing a transformer onto the line; and that he had had back pain for about ten years that had become worse.

At a November 2008 VA C&P examination of the spine, the Veteran reported a history of neck and back problems while in service, secondary to an accident when a truck rolled over and went down a cliff.  He reported that he was hospitalized and when he returned to duty he still had neck and back pain, which he reported remained symptomatic over the years.  He reported complaints of constant neck and low back pain.  

After examination, the report contains impressions of (1) cervical disc disease and spondylosis with possible myelopathy; and (2) degenerative disk disease of the lumbar spine.  The examiner concluded the report with a discussion of the relevant medical history of the Veteran's cervical and lumbar spine since during service.  Based on that review, the examiner opined that the cervical spondylosis and lumbar degenerative disk disease were age-related changes, and there was no evidence of degenerative changes of the neck and back in service or evidence they were related to service.  The examiner acknowledged the Veteran's complaints of a continuity of symptoms, but opined that nevertheless, it was not likely that these age-related degenerative changes were the direct and proximate result of any event or occurrence in service.   

During a November 2008 VA neurological disorders examination, that examiner came to similar conclusions on similar grounds, concluding that it was unlikely that the present cervical spine and lumbar spine conditions were related to service.

To summarize the evidence, the Veteran was seen during service on limited occasions in February and April 1970 for complaints of low back pain and stiff neck.  However, there is no further evidence of any lumbar or cervical spine problems during service.  Moreover, although the Veteran attributes his cervical and lumbar spine disorders to a truck accident that occurred later in May 1970, service treatment records show no evidence of any lumbar or cervical spine problems associated with that injury or such treatment dated after that injury during service.  

The large number of private and VA treatment records dated beginning in 1995 and associated with treatment of the Veteran's cervical and lumbar spine disorders show that the Veteran attributed both cervical and lumbar spine conditions to injuries at work beginning in the early 1990s.  Further, none of the treating providers have linked the Veteran's cervical or lumbar spine disorders to service.    

There is also no medical evidence of any arthritis within one year of separation from service so as to warrant service connection on the basis of presumption.  See 38 C.F.R. §§ 3.307, 3.309.  The first medical evidence after service showing treatment for lumbar spine complaints was in 1995 after doing heavy work, with significant worsening after the 2002 injury at work; and the first showing treatment for cervical spine complaints was in 1998 after an injury at work.  

Except for during the recent November 2008 VA C&P examination, the Veteran himself has consistently reported during the process of seeking treatment (and at a March 2004 VA pension examination) since the 1990s that his cervical and lumbar spine symptoms began at most not prior to the early 1990s.  Furthermore, as discussed above, the only medical opinions on the question is against a finding of a link between service and the Veteran's cervical or lumbar spine disorders.  Given the foregoing, the Veteran is not entitled to service connection for either a cervical spine disability or for a lumbar spine disability, either on a presumptive basis or on the basis of there being a continuity of symptomatology since service.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no probative evidence establishing a medical nexus between military service and the Veteran's cervical spine disability or his lumbar spine disability.  Rather, the evidence of record weighs against such findings.  Thus, service connection is not warranted for a cervical spine disability or lumbar spine disability. 

In determining that service connection is not warranted for a cervical spine disability or lumbar spine disability, the Board has considered the Veteran's assertions that this is related to his service.  However, to the extent that the Veteran ascribes his current cervical spine disorder and lumbar spine disorder to service, his opinion is not as probative as the ones offered by the VA examiners in light of the examiner's training and the reasoning offered by the VA examiners in support of their impressions.  Thus, although the Veteran asserts that his cervical spine and lumbar spine disorders are related to injury in service, his statements are outweighed by the medical nexus opinion offered by the VA medical professionals, who based their opinions on their specialized training, a review of the Veteran's medical records, the results of objective testing, and the Veteran's lay report of the onset of his disability.  In addition, in light of the conflicting lay accounts regarding the onset and chronicity of his neck and low back symptoms and the evidence of post-service injuries, the Board finds that the Veteran is not a credible historian.

As the preponderance of the evidence is against the Veteran's claims for service connection for cervical spine disability and for lumbar spine disability, both claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.

Service connection for a cervical spine disability is denied. 

Service connection for a lumbar spine disability is denied. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


